

113 S2299 RS: Native American Languages Reauthorization Act of 2014
U.S. Senate
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 541113th CONGRESS2d SessionS. 2299IN THE SENATE OF THE UNITED STATESMay 7, 2014Mr. Johnson of South Dakota (for himself, Ms. Murkowski, Mr. Begich, Mr. Franken, Mr. Heinrich, Ms. Hirono, Mr. Schatz, Mr. Tester, Mr. Udall of New Mexico, Mr. King, and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Tester, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Native American Programs Act of 1974 to reauthorize a provision to ensure the survival
			 and continuing vitality of Native American languages.1.Reauthorization of Native
			 American languages programSection 816(e) of the Native American
			 Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking 2008,
			 2009, 2010, 2011, and 2012 and inserting 2015 through
			 2019.1.Short titleThis Act may be cited as the Native American Languages Reauthorization Act of 2014.2.Native American languages  grant programSection 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended—(1)in subsection (b)(7)—(A)in subparagraph (A)(i), by striking 10 and inserting 5; and(B)in subparagraph (B)(i), by striking 15 and inserting 10; and(2)in subsection (e)(2)—(A)by striking or 3-year basis and inserting 3-year, 4-year, or 5-year basis; and(B)by inserting , 4-year, or 5-year after on a 3-year.3.Reauthorization of Native American languages programSection 816(e) of the Native American Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by
			 striking 2008, 2009, 2010, 2011, and 2012 and inserting 2015 through 2019.Amend the title so as to read: A bill to amend the Native American Programs Act of 1974 to provide flexibility and reauthorization
			 to ensure the survival and continuing vitality of Native American
			 languages..August 26, 2014Reported with an amendment and an amendment to the title